Lumpkin, J.
The refusals to charge as requested present no cause for a new trial; the charge as to the measure of damages was not perfectly accurate and correct in its terms, but, taken as a whole, it was not calculated to mislead the jury; and the evidence, though *756complicated and decidedly conflicting, was sufficient to warrant the verdict. Judgment affirmed.
April 8, 1895.
Brought forward from the last term.
Action for damages. Before Judge Milner. Whitfield superior court. April term, 1894.
McCutchen & Shumate, for plaintiff's in error.
Jones & Martin, contra.